DETAILED ACTION
	Claims 1, 3-33 are currently pending.  Claims 1, 3-10, 14-16, 18-19, 21-22 and 28-33 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Note
	Unless otherwise indicated, previous objection/rejections that have been rendered moot in view of the amendment will not be reiterated.  The arguments in the 11/06/2020 response will be addressed to the extent they apply to current rejection(s).
	Maintained Rejections:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 22 contains the limitations “(non-gritty)” and “(paddles @ 75 rmp)”.  The use of parenthesis make it unclear if the limitation is required by the instant claim or is an optional component.  For examination purposes it will be interpreted as optional.
Modified Rejections:
	The following rejections are modified based on Applicant’s claim amendments and newly added claims.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 1, 3-5, 7-10, 14-16, 18-19, 21-22 and 28-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2008/0241237 (previously applied) in view of JP 07-173057 (previously applied), US 2004/0185093 (previously applied) and US 5,994,324 (previously applied).
Regarding claim 1, the limitation of a pharmaceutical composition comprising compressible-coated microparticles comprising: drug particle comprising a drug and/or a pharmaceutically acceptable salt, at least one modified-release membrane layer comprising a water insoluble polymer material disposed over the drug particle is met by the '237 publication teaching taste-masked particles comprising an active agent and a taste-masking layer comprising a water-insoluble polymer (abstract). Regarding the limitation of a compressible coating layer comprising a non-polymeric sweetener disposed over the modified release membrane is met by the ‘237 publication teaching the drug containing microparticles are mixed with pharmaceutically acceptable excipients used in orally disintegrating tablets, such as sweeteners [0055], wherein a sweetener is sucralose used in compression of the tablets [0074].  The excipient blended with the drug containing microparticles would create a compressible coating layer on the drug containing particles.
Regarding the limitation of wherein the modified release layer is applied for a weight gain from about 5% to about 50% based on the total weight of the compressible coated microparticles is met by the '237 publication teaching the taste masked layer containing from about 5% to 50% by weight of the taste-masked, drug containing core 
	Regarding claims 3 and 10, the limitation of wherein said modified-release membrane layer is a taste-masking layer is met by the ‘237 publication teaching the taste masked layer containing from about 10% to 30% by weight of the taste-masked, drug containing core particles [0050].
	Regarding claim 4, the limitation of wherein said taste-masking layer further comprises a gastrosoluble pore-former, wherein the ratio of water-insoluble polymeric material to gastrosoluble pore former in said layer varies from about 95:5 to 50:50 and the total layer is applied for a weight gain of from about 5% to about 50% by weight based on the total weight of the compressible microparticles and wherein said taste-masking layer effectively masks the taste of the drug and/or pharmaceutically acceptable salt and provides substantially complete release of the dose upon entry into the stomach is met by the ‘237 publication teaching the ratio of the water-insoluble polymer to gastrosoluble polymer in the taste-masking layer may typically vary from about 95/5 to 30/70 [0049] and is taught to containing from about 10% to 30% by weight of the taste-masked, drug containing core particles [0050].  

	Regarding claims 7, the limitation of wherein said pharmaceutical composition releases at least about 70% of said drug or a pharmaceutically acceptable salt thereof, upon enter the stomach or within 30 minutes when tested for dissolution in simulated gastric fluid or 0.01 N HCl in United States Pharmacopoeia Apparatus 2 is met by the '237 publication teaching the taste masked composition rapidly releases the drug, i.e. not less than about 75% of the dose released in 15 minutes when tested for dissolution using United States Pharmacopoeia Apparatus 2 [0034].
	Regarding claim 9, the limitation of wherein said drug particle is a drug-layered bead is met by the ‘237 publication teaching drug layering on a bead [0068].
	Regarding claim 15, the limitation of wherein said modified release coated drug microparticles have an average particle size of about 500 microns or less is met by the ‘237 publication teaching the particle size is between 20 and 400 microns [0045].
	Regarding claims 16 and 19, the limitation of wherein said taste-masking layer comprise one or more polymers selected from a group which includes the elected ethyl cellulose is met by the '237 publication teaching the coating composition comprises ethyl cellulose [0047].

Regarding claim 21, the limitations of an ODT or RDT composition comprising taste-masked and/or modified-release coated drug containing cores comprising drug particles comprising a drug, one or more polymeric membranes comprising water-insoluble polymer, and rapidly dispersing granules comprising (i) a disintegrant and (ii) a sugar alcohol, a saccharide or mixtures thereof at a ratio of from about 90:10 to about 99:1 is met by the '237 publication teaching the composition is an orally disintegrating tablet [0032] comprising the taste masked particle comprising a water insoluble coating and rapidly dispersing mannitol/crospovidone microgranules [0033] wherein the ratio is 99:1 to 90:10 of sugar alcohol to disintegrant [0069]. Regarding the limitation of wherein the modified release layer is applied for a weight gain from about 5% to about 50% based on the total weight of the compressible coated microparticles is met by the '237 publication teaching the taste masked layer containing from about 5% to 50% by weight of the taste-masked, drug containing core particles [0050] and the taste masked particles to rapidly dispersing microgranules varying form 1/1 to 1/10 wherein the rapidly dispersing microgranules comprise sweeteners [0055].  Wherein the rapidly dispersing granules are present at a 1:1 ratio of the taste masked particles and the taste masking coating is present at 50%, this leads to a 25% taste masking coating to total granule weight.  As MPEP 2144.05 recites “where the general conditions of a claim are 
	Regarding claim 22, the limitation of wherein the microparticles coated with one or more taste masking membranes exhibit one or more properties such as the release of about 85% of the dose in about 45 minutes using the USP Apparatus 2 test is met by the ‘237 publication teaching not less than 75% being released in 15 minutes using the USP 2 test [0034].  Further the combination of references teaches all of the structural elements and therefore would have the functional properties, such as release rate, mouth feel and bioequivalence, absent factual equivalency to the contrary.
Regarding claim 28, the limitation of a pharmaceutical composition comprising compressible-coated microparticles comprising: drug particle comprising a drug and/or a pharmaceutically acceptable salt, at least one modified-release membrane layer comprising a water insoluble polymer material disposed over the drug particle is met by the '237 publication teaching taste-masked particles comprising an active agent and a taste-masking layer comprising a water-insoluble polymer (abstract).  Regarding the limitation of a compressible coating layer comprising a non-polymeric sweetener disposed over the modified release membrane is met by the ‘237 publication teaching the drug containing microparticles are mixed with pharmaceutically acceptable excipients used in orally disintegrating tablets, such as sweeteners [0055], wherein a sweetener is sucralose used in compression of the tablets [0074].  The excipient blended with the drug containing microparticles would create a compressible coating layer on the drug containing particles. Regarding the ‘in an amount to substantially eliminate fracturing of the at least one modified-release membrane taste-masking layer 
	The ‘237 publication does not specifically teach a sucralose layer applied via sucralose dissolved in a solvent and disposed over the modified release membrane layer (claims 1, 21 and 28), wherein the outermost coating layer is substantially free of polymer (claims 1, 21, 28 and 30-33).
	The ‘057 publication teaches ibuprofen granules [0001].  A layer of sugar alcohol is taught as formed on the surface after coating with a water-insoluble high molecular weight compound of the granular material which contains ibuprofen as the active principle [0007] wherein the surface is covered with sugar-alcohol or sugars further after the water insoluble compound coating of the drug [0008].  This teaches a coating 
The ‘093 publication teaches a coating composition comprising sucralose (abstract).  Sucralose is taught to be a heat stable high intensity sweetening agent [0014].  The coating is taught to be applied in solution wherein the solvent is water [0047].  The coating contains 0.001 to 20 wt% high intensity sweetening agent [0048].  The coating is beneficial as it results in a sweet taste without the inclusion of sugar, which improves a patient’s compliance, but also it will not promote tooth decay or increase caloritic intake like sugar coated products.  Sugar coatings are disadvantageously less stable than sucralose and sucralose coatings of the present invention do not provide a nutritional source for potential microbial contamination as do sugar coated products [0067].
The ‘324 patent teaches a water soluble vitamin, polymer binder and at least one additive selected from the list including sugar alcohols which can provide a tablet having high mechanical strength (hardness) with less compression problem and easy disintegration (abstract).  The water soluble vitamin can be coated with the solution of polymer binder and additive (column 2, lines 30-40) wherein the additive is sugar alcohols (column 2, lines 20-25).  In general a tablet having a higher mechanical strength (hardness) has a longer disintegration and dissolution time (column 5, lines 1-10).  The additive was dissolved in a solution for spraying in granulation (column 5, lines 60-67).  Sorbitol was a tested additive (column 8, lines 40-45).  The compression forces 
Regarding the limitation of in an amount sufficient to substantially eliminate fracturing of that at least one modified release membrane taste masking layer upon compression of the composition, wherein the composition has a friability of less than 0.35% and a hardness greater than 53N when compressed at a compression force less than 20 kN is met by the ‘057 publication teaching the sugar alcohol or sugar coating to be 2 to 20% [0012], wherein the instant specification teaches a weight gain of 2-10% for the sweetener compressible coating to minimize fracture [0087], which reads on instant claims 29.  The coating is taught to be formed of the same materials in the same amounts as the claim, and thus would have the claimed friability and hardness when compressed, absent factual evidence to the contrary wherein the ‘324 patent teaches known pressures to be used to form the compressed product overlapping with the instant claims and wherein the ‘237 publication teaches compression to form the oral dosage form.  The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent Applicant may present previously unmeasured characteristics.  When as here, the prior art appears to contain the exact same ingredients and Applicant’s own disclose supports the suitability of the prior composition as the inventive composition component, the burden is property shifted to Applicant to show otherwise.
	Regarding the limitation of wherein said modified release layer is 5-50% based on the total weight of the compressible coating microparticles, the '237 publication teaches the taste masking coating is 5-50% weight of the taste-masked drug containing 
It would have been prima facie obvious to one of ordinary skill in the art before the claimed invention was made to use sucralose for the coating taught by the ‘057 publication on the particles taught by the ‘237 publication because the ‘057 publication teaches the use of a sugar/sugar alcohol coating to be used over a particle coating comprising a water insoluble polymer and the ‘093 publication teaches the use of sucralose in place of sugar in a coating, wherein the ‘237 publication teaches drug containing particles coated with a water insoluble polymer.  One of ordinary skill in the art at the time the invention was made would be motivated to use sucralose for the sugar in the coating taught by the ‘057 publication because the ‘093 publication teaches sucralose will not promote tooth decay or increase caloritic intake like sugar coated products and is more stable and does not provide a nutritional source for potential microbial contamination as do sugar coated products [0067].  One of ordinary skill in the art would have a reasonable expectation of success as the ‘093 publication teaches sucralose to be used in favor over sugar coatings and additionally the ‘093 publication and the ‘057 publication both teach the coating to be applied via the use of a solution including water.  One of ordinary skill in the art would be motivated to use a sugar coating on the particles taught by the ‘237 publication because the ‘093 publication .

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over US 2008/0241237, JP 07-173057, US 2004/0185093 and US 5,994,324 as applied to claims 1, 3-5, 7-10, 14-16, 18-19, 21-22 and 28-33 above, and further in view of US 6,740,341 (previously applied).
	As mentioned in the above 103(a) rejection, all the limitations of claims 1, 3-5, 7-10, 14-16, 18-19, 21-22 and 28-33 are taught by the combination of the ‘237 publication, the ‘057 publication, the ‘093 publication and the ‘324 patent.  
The combination of references does not teach a second membrane layer comprising a water-insoluble polymer in combination with a gastrosoluble pore forming polymer disposed over said taste-masking layer, wherein said second membrane is 
The ‘341 patent teaches a core containing drug encased in a spacing layer and a taste masking layer which provides effective taste masking for in mouth disintegrable dosage forms (abstract).  The taste masking is accomplished without significantly altering the release and availability of the drug (column 2, lines 15-25).  Fines, abrasions, variable coating thickness and the like can lead to situations where the taste masking layer is compromised, where even a little exposure of the drug is too much (column 2, lines 60-67).  The spacing layer and the taste masking layer are taught to be around 20 to 50% the weight of the core (column 5, lines 25-40).  The spacing layer can be made of materials which provide rapid release, including ethyl cellulose, and may provide some measure of taste masking itself (column 5, line 54 to column 6, line 5).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use multiple taste masking layers on the particles taught by the '237 publication because the '341 patent teaches a single taste masking layer can have problems such as fines and abrasions which can lead to compromised taste masking (column 2, lines 60-67).  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success in using an additional coating layer on the particles taught by the '237 publication because the '341 patent teaches particles which have two coating layers (abstract) wherein the taste masking is accomplished without significantly altering the release and availability of the drug (column 2, lines 15-25).  One of ordinary skill in the art at the time the invention was .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Claims 1, 9, 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of patent 9,572,781, in view of JP 07-173057 and US 2004/0185093. The instant application and the ‘781 patent are both directed to drug particles comprising a taste masked coating wherein the taste-masked particles.  The ’781 patent teaches a coating layer comprising sucralose, thus teaching the coating layer comprising a non-polymeric sweetener disposed over the modified release membrane.  The ‘781 patent does not specifically teach wherein said modified release layer is applied for a weight gain of 5-50% based on total weight of the compressible coated microparticles. The ‘057 publication teaching ibuprofen granules [0001].  The active agent containing granules are taught to contain a water-insoluble high molecular compound followed by a sugar alcohol or sugar surface coating [0007] which is substantially free of polymer.  The water insoluble polymer is taught to be selected form a list including ethyl cellulose [0010].  The water insoluble coating is taught to be 2-10% per weight of the core and the sugar coating is taught to be 5-10% of the core [0010]-[0011], thus leading to amounts of 1-5% of the water insoluble coating material per total coated particle.  The ‘093 application teaches the use of a  sucralose will not promote tooth decay or increase caloritic intake like sugar coated products and is more stable and does not provide a nutritional source for potential microbial contamination as do sugar coated products [0067].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use known amounts of taste masked coating layer and sugar coating layer as taught by the '057 publication for the coating layers taught by the ‘781 patent. The ‘781 patent and the ‘057 publication teach the claimed structure and thus would have the claimed friability and hardness, absent factual evidence to the contrary.  It would have been prima facie obvious to one of ordinary skill to use sucralose as taught by the ‘093 publication for the sweetener coating taught by the ‘781 patent because the ‘093 application teaches the use of a sucralose coating over a particle wherein the sucralose coating sucralose will not promote tooth decay or increase caloritic intake like sugar coated products and is more stable and does not provide a nutritional source for potential microbial contamination as do sugar coated products [0067].
	New Rejections:
	The following rejections are newly applied based on Applicant’s claim amendments.
Claim Rejections - 35 USC § 112 second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, 14-16, 18-19, 21-22 and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claims 1, 21, 28 and 30 is a relative term which renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The instant specification states “substantially free” means that the ingredient is not present or is present in only insignificant amounts, less than 10%, less than 5%, less than about 2%, 1% or about 0% (page 9, last paragraph).  Thus the instant specification provides multiple definitions for the meaning of substantially free of and does not further clarify the metes and bounds of the term.
Claim Rejections - 35 USC § 112 fourth paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject Instant claim 30 is directed to the outermost coating layer is substantially free of water insoluble polymer, which is does not further limit instant claim 1 which already requires the outermost layer to substantially free of polymer, thus including being free of water insoluble polymer.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Response to Arguments:
	Applicant’s arguments have been fully considered and are not deemed to be persuasive.
	Applicant argues the 112 second paragraph rejection should be reconsidered and withdrawn as the claims have been amended by deleting subject matter in the parenthesis.
In response, Applicant has removed one parentheses from instant claim 22, however has left “(non-gritty)” and “(paddles @ 75 rmp)”.  The use of parenthesis make it unclear if the limitation is required by the instant claim or is an optional component.  For examination purposes it will be interpreted as optional.
	Applicant argues the instant claims have been amended to recite a compressible outermost coating layer comprising sucralose disposed over the modified release membrane layer wherein said outermost coating layer is substantially free of polymer and wherein the sucralose is dissolved in a solvent and disposed over the modified 
	In response, the ‘057 publication teaches a layer of sugar alcohol is taught as formed on the surface after coating with a water-insoluble high molecular weight compound of the granular material which contains ibuprofen as the active principle [0007] wherein the surface is covered with sugar-alcohol or sugars further after the water insoluble compound coating of the drug [0008].  This teaches a coating formed solely of sugar or sugar alcohol, meeting the limitation of wherein the outermost coating layer is substantially free of polymer, as the sugar or sugar alcohol is taught to be present alone. Regarding the limitation of in an amount sufficient to substantially eliminate fracturing of that at least one modified release membrane taste masking layer upon compression of the composition, wherein the composition has a friability of less than 0.35% and a hardness greater than 53N when compressed at a compression force less than 20 kN is met by the ‘057 publication teaching the sugar alcohol or sugar coating to be 2 to 20% [0012], wherein the instant specification teaches a weight gain of 2-10% for the sweetener compressible coating to minimize fracture [0087], which reads on instant claims 29.  The coating is taught to be formed of the same materials in the same amounts as the claim, and thus would have the claimed friability and hardness when compressed, absent factual evidence to the contrary wherein the ‘324 patent teaches known pressures to be used to form the compressed product overlapping with the instant claims and wherein the ‘237 publication teaches compression to form the oral dosage form.  

In response, the ‘057 publication teaches sugar or sugar alcohol coatings to be 2 to 20% [0012] and further teaches the application to be though spraying an aqueous solution of sugar alcohol over the water insoluble polymer material ([0024]-[0027]), thus teaching the outermost coating layer being dissolved in a solvent and disposed over the modified release membrane layer claimed.  The ‘093 publication teaches a coating composition comprising sucralose (abstract).  The instant specification teaches weight gain of 2-10% for the sweetener compressible coatings to minimize fracture [0008].  Thus the combination of references teaches the claimed sweetener applied by the claimed method of dissolution in a solvent before application and teaches the amount of coating to be applied as discussed in the instant specification.  As the combination of references teaches the ingredient, method of making and amount applied it would have the same functional features as instantly claimed absent factual evidence to the contrary.  Thus Examiner has presented sound reasoning as to why such functional limitations would be present in the prior art.  Additionally newly applied ‘324 patent teaches sugar alcohol coating to be used in a tablet having high hardness wherein the compression forces used are taught to be 1.6 ton and 1.4 ton (column 8, lines 55-65) which is equivalent to 15.7 kN and 13.7 kN, thus teaching the use of sugar alcohols over drug containing granules wherein the formulations are compressed at a pressure overlapping with the claimed compression force, thus providing an expectation of 
	Applicant argues the ‘237 publication (Venkatesh) does not teach a compressed pharmaceutical composition comprising the compressible coated microparticles of the present claims.  The ‘237 publication fails to teach or suggest the compressible-coated drug particles of the present claims at least because there is not teaching or suggestion to coat the disclosed drug particle with a substantially polymer-free coating comprising sucralose.  The sucralose disclosed is used in a small amount as a sweetener and is not free of polymer.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The ‘057 publication teaches sugar or sugar alcohol coatings to be 2 to 20% [0012] and further teaches the application to be though spraying an aqueous solution of sugar alcohol over the water insoluble polymer material ([0024]-[0027]), thus teaching the outermost coating layer being dissolved in a solvent and disposed over the modified release membrane layer claimed.  
	Applicant argues Formula A in Table 1 describes an ODT that is similar in composition to the ‘237 publication.  Most of the drug particles of Formula A are taste masked with the water insoluble polymer ethyl cellulose 100.  A smaller fraction of drug particles are taste masked with hydroxypropylcellulose, which is identified as a polymer compressible coating material.  The ‘237 publication is substantially non-polymeric 
	 In response, the presented Table 1, formula A which is outside the scope tih the instant claims is compressed at 20 kN, has a hardness of 53.1N and a friability of 0.35% and thus would fall within the claim scope.  Further the claims are directed to a pharmaceutical composition comprising the compressible coated microparticles and do not include the additional ingredients which are used to form the tablets.  Further the ‘324 patent teaches the use of a sugar alcohol in a coating can provide high mechanical strength (hardness) with less compression problem and easy disintegration (abstract).  Thus the use of sugar alcohols to obtain a high hardness with less compression as known in the art before the invention was made.  It is further noted that the instant claims do not contain limitations directed to the amount of compressible coating which Applicant claims results it the increased hardness of friability.  Thus the results presented are not commensurate in scope with the instant claims or found persuasive to overcome the applied rejection.
	Applicant argues the ‘057 publication does not make up for the deficient of the ‘237 publication as it does not disclose that the granules are compressed nor even contemplate such a feature.  There is not teaching or suggestion in the ‘057 publication 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The ‘057 publication teaches sugar or sugar alcohol coatings to be 2 to 20% [0012] and further teaches the application to be though spraying an aqueous solution of sugar alcohol over the water insoluble polymer material ([0024]-[0027]), thus teaching the outermost coating layer being dissolved in a solvent and disposed over the modified release membrane layer claimed.  The ‘237 publication teaches the use of compression to form the tablets [0018].
Applicant argues the ‘093 publication teaches certain advantages of using sucralose relate to heat stability however is silent regarding the compression properties of sucralose or any other feature relevant to the ODT. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The ‘057 publication teaches sugar or sugar alcohol coatings to be 2 to 20% [0012] and further teaches the application to be though spraying an aqueous solution of sugar alcohol over the water insoluble polymer material ([0024]-[0027]), thus teaching 
	Applicant argues the ‘324 patent teaches the use of numerous sugar alcohols however sucralose is not one of them, further the outermost coating includes large amounts of polymeric binder, which is excluded from the amended claims.  The ‘324 patent teaches at such a compression force a tablet is provided which disintegration time that is normally shorter than 18 minutes wherein the ‘237 publication teaches dissolution in oral cavity in about 60 seconds.
	In response, shorter than 18 minutes would cover the ‘237 publication teaches of shorter than 60 seconds.  Further the ‘057 publication teaches sugar or sugar alcohol coatings to be 2 to 20% [0012] and further teaches the application to be though spraying an aqueous solution of sugar alcohol over the water insoluble polymer material ([0024]-[0027]), thus teaching the outermost coating layer being dissolved in a solvent and disposed over the modified release membrane layer claimed.
	Applicant argues the ‘341 patent (Holt) does not cure the deficiencies of the ‘237 publication, the ‘057 publication, the ‘093 publication or the ‘324 patent.
	In response, Applicant’s arguments regarding the ‘057 publication, the ‘093 publication or the ‘324 patent are addressed when first presented.
	Applicant argues the double patenting rejection will be addressed when allowable subject matter is identified.
	Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676.  The examiner can normally be reached on Monday, Tuesday and Thursday 7:30 to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LMB/Examiner, Art Unit 1613                                                                                                                                                                                                        /DENNIS J PARAD/Primary Examiner, Art Unit 1612